DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 and 14 recite “the information sharing network determines that the handed-over-to network supports the monitoring information based on monitoring type 
Claims 6 and 15 recite “the information sharing network element determines that the handed-over-to network supports the monitoring information and that the handed-over-to network is capable of monitoring based on monitoring type indication information of the handed-over-to network received from the mobility management network element” is not disclosed in the specification.
Claims 7 and 16 recite “the information sharing network 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated  by Lim et al, US Pub. 2005/0250498, hereinafter referred to as Lim.

Regarding claims 1, 10 and 19, Lim discloses a method, comprising: processing, by an information sharing network element executed by a processor, a monitoring request received from a content server to determine whether a handed-over-to network supports monitoring information included in the monitoring request (fig. 2, step 221),  the monitoring information being associated with a terminal that is in one of a first network  or a second network and is handed over to the other of the first network or the second network (fig. 2, MMS associated with serving BS) ; and sending, by the information sharing network element, the monitoring information to a mobility management network element in a handed-over-to network based on a determination that the handed-over-to network supports the monitoring information (fig. 2 serving BS sends handover notification to a target BS 220) , wherein the monitoring information comprises data associated with the terminal in a handed-over-from network (the notification comprises the serving BS information).  

Regarding claims 2, 11 and 20, Lim discloses further comprising: causing, by the information sharing network element, the monitoring information to be stored in a memory (see p. [0089], [0115], information for processing is stored in the MMS 500). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 8-9, 13, and 17-18-are rejected under 35 U.S.C. 103 as being unpatentable over Lim as shown above.
Regarding claims 4 and 13, Lim does not disclose wherein the first network is an unlicensed spectrum network, and the second network is a 3rd generation partnership project (3GPP) network. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature into Lim’s system in order to adapt with system using in the network.
Regarding claims 8 and 17, Lim does not disclose wherein the information sharing network element comprises a home subscriber server (HSS), a service capability exposure function (SCEF) network 
Regarding claims 9 and 19, Lim does not disclose wherein the monitoring information further comprises a monitoring duration and/or a maximum report quantity. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature into Lim’s system in order to guarantee quality of service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAI D HOANG/Primary Examiner, Art Unit 2463